Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/30/22 has been entered and made of record. Claims 1 and 11 are amended. Claims 5, 9, 15 and 19 are cancelled.  Claims 1-4, 6-8, 10-14, 16-18 and 20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but they are not persuasive.
Applicant states While Morcom et al. does disclose that the upper-level blocks includes two 2D grid cells, it is respectfully submitted that Morcom et al. fails to disclose, teach or suggest that the upper-level blocks includes at least three 2D grid cells that have been added to independent claims 1 and 11 (p. 11 of Remarks).
Examiner respectfully disagrees. Examiner notices that Morcom discloses “For example, the ground surface may be determined by taking the ranging data in the point cloud, selecting a predetermined range of the ranging data, dividing the range into grid cells with cell points, determining the position of each cell point using a probability density function, and combining the cell points into a mesh.” in [0058]. Here, a grid cell is represented by a cube with six faces as shown in Fig 4. Thus, one grid cell have max of four adjacent 2D grid cells. Morcom also discloses “In act S117, the cell points of the grid cells are combined into a grid mesh… For example, the grid mesh may represent the position of the surface of the ground or a road” in [0071]; “combining, by the processor, the first cell point and the second cell point into a grid mesh representing a ground surface” in [0158]. Here, one cell can be merged with its max four adjacent 2D grid cells into a large grid mesh. Gallaway also discloses “grouping the image data in each image spatial region into two or more image clusters, based on the scores for each image” in [0013]. Please note that Morcom doesn’t limit grid cell grouping processing on two grid cells grouping.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2016/0012633) in view of Zhang et al. (CN 103063200), Gallaway et al. (US 2021/0019937) and Morcom et al. (US 2020/0198641).
As to Claim 1, Wei teaches A method for generating a digital surface model using satellite imagery (Wei, Abstract), comprising: 
correcting a geometric error in input satellite images (Wei discloses “The images can be any suitable form of images, including, for example, satellite imagery, aerial imagery collected from an aircraft, user-uploaded photographs, other imagery, or combinations thereof” in [0026]; “correct errors resulting from inaccurate poses” in [0031]. Zhang further discloses “step 1: using little ground control points of rational distribution, defined by the affine transformation of the image surface display control point ground coordinate after based on rational function model calculation image coordinate on the image, so as to correct the system error of satellite remote sensing platform, reduce image distortion and improve RPC model precision of original image and improve precision of the orientation of the original image” in [0037], “This embodiment will use the second way for realizing improved precision, analysis of original image orientation satellite system parameters affecting the image geometric correction accuracy, it is necessary to correct two types of error…” in [0040]); 
generating one or more depth maps using a stereo matching method based on the satellite images, the geometric error of which is corrected (Wei discloses depth map generation module 1412 in Fig 14; “The method includes determining, by the one or more computing devices, a depth map for each of the plurality of images such that a plurality of depth maps are determined” in [0006]; “After a pose has been determined for each image, a stereo matching algorithm can be performed to respectively obtain a plurality of depth maps for the plurality of images” in [0029]; “correct errors resulting from inaccurate poses” in [0031]); 
combining the generated depth maps and estimating a height for each location on a ground surface, thereby generating a digital surface model (Wei discloses depth map merging module in Fig 14; “Each of the plurality of depth maps describes a plurality of points in three-dimensional space that correspond to objects in the scene…The method includes generating, by the one or more computing devices, a three-dimensional model of the scene based at least in part on the plurality of depth maps” in [0006]; “Once outliers are identified, their contribution to the final mesh can be downgraded or otherwise reduced or eliminated, resulting in more accurate three-dimensional surface reconstructions. As an example, as shown in simplified representation 1150 of FIG. 11B, the outlying region 1152 has been removed, resulting in a cleaner model surface” in [0121]; “FIG. 10B provides height data 1050 of a model in which depth map alignment was performed according to the present disclosure” in [0135]. Zhang also discloses height data in [0065]);
wherein generating the digital surface model comprises: 
generating a 3D point cloud based on the depth maps (Wei discloses “As a visual example of depth map alignment, FIGS. 7 A and 7B depict example three-dimensional point clouds according to an example embodiment of the present disclosure.. Each depth map describes a plurality of points in three-dimensional space” in [0107]);
removing noise from the 3D point cloud (Wei discloses “the plurality of depth maps can be aligned to improve their accuracy and correct errors resulting from inaccurate poses” in [0031]; “After the depth maps have been aligned, a pointwise outlier identification process can be performed. In particular, the outlier identification process can assist in reducing or otherwise correcting depth map errors introduced during stereo matching” in [0041]); 
generating initial values for the digital surface model based on the 3D point cloud from which the noise is removed (Wei discloses “After depth map alignment and outlier identification, a three-dimensional model can then be constructed based at least in part on the depth maps having the improved alignment” in [0025]; see also [0050, 0121]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wei with the teaching of Zhang so as to correct the system error of satellite images and reduce image distortion and improve RPC model precision of original image (Zhang, [0037]).
Wei and Zhang don’t teach hole-filling. The combination of Gallaway further teaches following limitation:
compensating a hole area in which the 3D point cloud is not included (Gallaway discloses “Digital Surface Model 318 are interpolated Z values for each Latitude/Longitude post. Dense Filtered Point Cloud 314 with holes filled with digital surface model (DSM) height values are the union of Dense Filtered Point Cloud 316 and 318 Digital Surface Model 318, all which are input to Point Cloud Repository 320. Cells that have an insufficient number of 3D points are considered "void" cells” in [0092].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wei and Zhang with the teaching of Gallaway so as to fill vacancies in the refined image-to-image mapping with any standard hole-filling technique for handling both large errors and smaller errors (Gallaway, [0051]).
The combination of Morcom further teaches following limitations:
wherein compensating the hole area comprises:
dividing a ground surface in which the 3D point cloud is present into 2D grid cells (Zhang discloses “the theory is, the method specific polynomial correction method, particularly the method also introduces information of ground elevation in the correcting process” in [0004]. Morcom further discloses “dividing the one or more ranging data points into one or more grid cells… and detecting the road surface based on the first vertical position and first horizontal position of the first cell point” in [0004]; “and divide the one or more ranging data points into one or more grid cells, a statistics processor configured to determine a most probable ground height of the one or more ranging data points located in the grid cell” in [0005]);
grouping the 2D grid cells into upper-level blocks such that each of the upper-level blocks includes at least three 2D grid cells (Gallaway discloses “merging multiple point clouds from each cluster perspective into a single point cloud” in [0017]; “grouping the image data in each image spatial region into two or more image clusters, based on the scores for each image” in [0013]. Morcom further discloses “In act S117, the cell points of the grid cells are combined into a grid mesh… For example, the grid mesh may represent the position of the surface of the ground or a road” in [0071]; “combining, by the processor, the first cell point and the second cell point into a grid mesh representing a ground surface” in [0158]. Please note that Morcom doesn’t limit grid cell grouping processing on two grid cells. See also above “Response to Arguments”);
calculating a lowest height based on 2D grid cells having a valid height in each of the upper-level blocks; estimating a ground surface height of an adjacent area based on the lowest height of each of the upper-level blocks (Gallaway discloses ground height in [0097]. Morcom further discloses “The vertical positions may be arranged in order from lowest to highest value. A probability density function may be determined for the vertical positions of the ranging data points 305 that describes the probability that each vertical position is the real or actual position of the surface of a feature (e.g. a road or ground surface)” in [0049]; “The highest peak 503 may indicate the highest probability of the ground surface being at the corresponding vertical position” in [0053]); and
storing the ground surface height estimated near the hole area as a height of the hole area in the digital surface model (Gallaway discloses “During the low-Z and high-Z histogram value determination, a "mid-Z" value for each X/Y post is additionally determined by collecting all the 3D point heights within that cell and surrounding, for example, 8 cells, and taking the median value of those heights. This mid-Z value for the cell is output as an Interpolated gridded (GRD) file (Point Cloud Repository) 320….Dense Filtered Point Cloud 314 with holes filled with digital surface model (DSM) height values are the union of Dense Filtered Point Cloud 316 and 318 Digital Surface Model 318, all which are input to Point Cloud Repository 320” in [0092].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wei, Zhang and Gallaway with the teaching of Morcom so as to combine the adjacent grid cells into a grid mesh to represent the position of the surface of the ground or a road (Morcom, [0071]).

As to Claim 2, Wei in view of Zhang, Gallaway and Morcom teaches The method of claim 1, wherein the satellite images include geometric or optical information pertaining to a camera that is used to capture the satellite images, the geometric or optical information being stored as Rational Polynomial Coefficients (RPC) (Wei discloses “the systems and methods of the present disclosure can be applied to a plurality of images depicting a scene to generate a three-dimensional model of the scene… The images can be any suitable form of images, including, for example, satellite imagery, aerial imagery collected from an aircraft” in [0026]. Zhang discloses “the imaging geometries of satellite optical image” in [0004]; “a new method for producing digital orthographic image inverse transformation based on RPC model” in [0011].)

As to Claim 3, Wei in view of Zhang, Gallaway and Morcom teaches The method of claim 1, wherein correcting the geometric error is configured to correct the geometric error using at least one of a method of comparing the satellite images with Ground Control Point (GCP) data and a method of comparing the satellite images with orthogonal projection data of a Digital Elevation Model (DEM) (Zhang, Abstract, [0003, 0015]).

As to Claim 6, Wei in view of Zhang, Gallaway and Morcom teaches The method of claim 1, wherein generating the 3D point cloud comprises: 
converting depth values of respective pixels in each of the depth maps into 3D points in a geodetic coordinate system (Wei discloses “Each of the plurality of depth maps describes a plurality of points in three-dimensional space that correspond to objects in the scene” in [0006]. Zhang discloses “geodetic coordinate” in [0024, 0028, 0050]); and 
generating the 3D point cloud by combining the 3D points (Wei discloses “a volumetric fusion technique can be performed to merge the plurality of depth maps” in [0045]; “After the depth maps have been merged, a mesh model can be generated” in [0048]. Gallaway also discloses “point cloud merge 520” in Fig 5.)

Claim 11 recites similar limitations as claim 1 but in an apparatus form. Therefore, the same rationale used for claim 1 is applied.
Claim 12 is rejected based upon similar rationale as Claim 2.
Claim 13 is rejected based upon similar rationale as Claim 3.

Claim 15 is rejected based upon similar rationale as Claim 5.
Claim 16 is rejected based upon similar rationale as Claim 6.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Zhang, Gallaway and Morcom, further in view of Oh (Novel Approach to Epipolar Resampling of HRSI and Satellite Stereo Imagery-based Georeferencing of Aerial Images, Dissertation, Ohio State University, 2011).
As to Claim 4, Wei in view of Zhang, Gallaway and Morcom teaches The method of claim 1. The combination of Oh further teaches wherein generating the depth maps comprises: 
resampling epipolar lines of the satellite images by converting the epipolar lines in units of pixels such that the epipolar lines become straight lines (Oh discloses “In this chapter, a new method for conjugate epipolar curve pair determination and epipolar resampling of spaceborne pushbroom images based on RPC is presented (Oh et al., 2010b). First, it is shown that the properties of the epipolar curves from RPC are consistent with those of the rigorous model. Then test results are presented, showing that the local epipolar curve can be approximated by a straight line, and conjugate epipolar curve pairs exist approximately for a local area” at p. 57, see also a straight line fitting to the epipolar curve points in Figure 3.1(c) at p. 59); 
arranging the satellite images to be grouped in pairs; and generating the depth maps using the stereo matching method based on the arranged satellite images (Wei discloses “each pair of depth maps that exhibit some overlap in their corresponding depicted portions of the scene can be considered together as a pair by the distance term” in [0033]; “At (403) a plurality of correspondences between each of a plurality of pairs of depth maps can be identified. More particularly, in some embodiments, the plurality of depth maps obtained at (402) can be organized into a plurality of pairs of depth maps” in [0070].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wei, Zhang, Gallaway and Morcom with the teaching of Oh so as to propose a new method for epipolar curve determination and epipolar resampling of HRSI directly from RPC to avoid complex geometry of the pushbroom camera for satellite imaging (Oh, p. 9)

Claim 14 is rejected based upon similar rationale as Claim 4.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Zhang, Gallaway and Morcom, further in view of Liu et al. (CN 108764531).
As to Claim 7, Wei in view of Zhang, Gallaway and Morcom teaches The method of claim 1. The combination of Liu further teaches wherein removing the noise comprises: 
dividing a space of the 3D point cloud into regularly spaced 3D voxel areas; calculating a number of 3D points included in each of the 3D voxel areas; determining a 3D voxel area to be a valid area when the number of 3D points included therein is equal to or greater than a preset reference number or determining the 3D voxel area to be noise when the number of 3D points included therein is less than the preset reference number; and removing the 3D points included in the 3D voxel area determined to be the noise (Gallaway discloses gridded point cloud generation in [0092]. Liu further discloses “wherein for each point (x, y, z) represents a scanning point is three-dimensional coordinates. step 2, doing noise reduction process for point cloud using voxel method, dividing the point cloud into a voxel of a plurality of cubes. if a certain voxel data points less than the threshold number, namely the all point in the voxel as noise point and removing it” at p. 13.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wei, Zhang, Gallaway and Morcom with the teaching of Liu so as to make noise reduction process for point cloud using voxel method (Liu, p. 13).

Claim 17 is rejected based upon similar rationale as Claim 7.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Zhang, Gallaway and Morcom, further in view of Liu and Mitani et al. (JP 2021076948).
As to Claim 8, Wei in view of Zhang, Gallaway, Morcom and Liu, teaches The method of claim 7. The combination of Mitani further teaches following limitations:
calculating a height histogram based on the 3D point cloud (Gallaway disclose Z-histogram in [0091]. Mitani also discloses “a height histogram creating unit that creates a height histogram representing the frequency distribution of the heights of the point groups included in the uncorresponding point group after the filtering” at p. 25-26); 
setting a height having a maximum density in the height histogram as a reference height; and setting a height range within a preset constant range from the reference height as a ground surface height area, wherein determining the 3D voxel area is configured to determine a 3D voxel area including a number of 3D points equal to or greater than the preset reference number while being included in the ground surface height area to be a valid area and to then sequentially determine 3D voxel areas adjacent to the valid area (Mitani discloses “In the person detection condition, if the maximum value of the frequency value of the height histogram is within the predetermined range and the density of the point group is equal to or more than the predetermined value, the uncorresponding point group group is regarded as a person” at p. 26; “a point cloud clustering unit 108 that acquires a point cloud group by spatially grouping point clouds included in point cloud data” at p. 1; “the distribution of the point cloud can be grouped according to the likelihood of the Gauss distribution model with respect to the coordinates of each point cloud when the distribution of the point cloud is reproduced by GMM (Gaussian Mixture Model). Other suitable grouping methods may be used. The point cloud clustering unit 108 outputs the grouped point cloud clusters to the human point cloud cluster association unit 109” at p. 5-6. Gallaway also discloses “for each region, combining the one or more clusters, based on the 3D reference point for the region; and registering the combined clusters for each region to obtain a single 3D model view of the scene” in [0013].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wei, Zhang, Gallaway,  Morcom and Liu with the teaching of Mitani so as to group the point clouds based on the maximum density in the height histogram to identify the portion of the content.

Claim 18 is rejected based upon similar rationale as Claim 8.


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Zhang, Gallaway and Morcom, further in view of Wang et al. (CN 105205858).
As to Claim 10, Wei in view of Zhang, Gallaway and Morcom teaches The method of claim 1. The combination of Wang further teaches wherein compensating the hole area further comprises: 
performing noise filtering including at least one of bilateral filtering and a smoothing process (Wang discloses “step 2, using a bilateral filter noise point in the acquired depth data and RGB data is conducted to the removing-noise process, filling the hole using depth value around the holes to obtain the smooth depth data without noise” at p. 23-24.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wei, Zhang, Gallaway and Morcom with the teaching of Wang so as to fill the hole with depth value around the hole to obtain the smooth depth data without noise (Wang, p. 23-24).

Claim 20 is rejected based upon similar rationale as Claim 10.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612